ON CONFESSION OF ERROR

PER CURIAM.
Appellee confesses that the circuit court erred in its order denying appellant’s “Motion to Vacate An Order Adopting Hearing Officer’s Recommendations” on the basis that the motion to vacate was not timely filed. Appellee confesses that the motion to vacate was timely filed in accordance with the mailbox rule. See Haag v. State, 591 So.2d 614, 617-18 (Fla.1992). Based on the foregoing, we reverse the court’s order denying the motion to vacate. We remand for consideration of the motion to vacate on its merits.

Reversed and remanded with instructions.

DAMOORGIAN, C.J., MAY and GERBER, JJ., concur.